UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 10-7350


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SUSAN TOMIKO ROSE, a/k/a Suzie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (1:05-cr-00134-WDK-FBS-9; 2:09-cv-00348-MSD)


Submitted:   November 18, 2010               Decided:   December 2, 2010


Before SHEDD   and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit.


Dismissed by unpublished per curiam opinion.


Susan Tomiko Rose, Appellant Pro Se.    Laura Marie Everhart,
Assistant  United States   Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Susan Tomiko Rose seeks to appeal the district court’s

order    dismissing      her    28    U.S.C.A.        § 2255        (West    Supp.    2010)

motion.     We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                             “[T]he

timely    filing    of   a     notice    of       appeal   in   a    civil    case     is   a

jurisdictional requirement.”              Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on June 11, 2010.            The notice of appeal was filed on September

16, 2010.     Because Rose failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss    the     appeal.       We     deny      Rose’s    motion      to    expand    the

certificate of appealability.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                DISMISSED

                                              2